Citation Nr: 0627170	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-29 472	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a back disability, 
currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision that increased the 
evaluation assigned to the veteran's service-connected back 
disability from 10 percent to 20 percent, effective November 
2001.  The veteran disagreed with the assigned rating.  Based 
on the receipt of additional evidence, by rating action dated 
in September 2003, the RO assigned a 40 percent evaluation 
for the back disability, effective November 2001.  This case 
was previously before the Board in April 2004, at which time 
it was remanded for additional development of the record.  


FINDING OF FACT

On August 30, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


